Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 01/25/2021. Claims 1-6 are currently pending.
Response to Amendment/Argument
Applicant's amendment to the specification is sufficient to overcome previous objections.
Applicant's amendment to the claims is sufficient to overcome previous objections.
Applicant’s argument regarding rejections under 35 USC 112(a) and 112(b) invoked by 112(f) is persuasive and sufficient to overcome previous rejections.

Claim Interpretation-35 USC § 101
	Claims 1 and 6 recite an abstract idea which belongs to a mental process and/or a combination of mental process and mathematical concept grouping, i.e. “a round-trip time of the test signal is measured by a time difference between a starting time at which the pattern generator outputs the test signal and an arrival time at which the test signal is fed back to the pattern generator after traveling” through the routes of the circuit connections. 

	The additional elements and the specific arrangement between them are interpreted as disclosing a solution for measuring round trip time of the test signal in the field of semiconductor memory test, indicating integration into a practical application. 
	Therefore, the claims and dependent claims are considered as passing the step 2A prong-2 test of the latest guideline under the 2019 Revised Patent Subject matter Eligibility Guidance and claims are determined as patent eligible.

Claim Interpretation-35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 


The current application includes limitations in claims 1 and 6 that do not use the word “means,” but is nonetheless interpreted under 35 U.S.C. 112(f) because the claim limitation uses generic placeholder, “generator”, that is coupled with functional language “generating” or “measuring” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation is “a pattern generator” in claims 1 and 6.

The physical structure of “a pattern generator” is identified as the “pattern generator part” of Fig. 1 and “ADVAN TESTER T5773 Pattern Generator” of Fig. 2 in the Applicant’s Arguments filed 01/25/2021.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Allowable Subject Matter
	Claims 1-6 are allowed.
	The following is an examiner’s statement of reasons for allowance:
As per claim 1, the closest prior art of record, Rivoir (US20110276302, US 20140336974 A1), hereinafter ‘Rivoir’ and further in view of Freeman (US4870302A), hereinafter ‘Freeman’ and Haycock (US 6348811 B1), hereinafter, ‘Haycock’, either singularly or in combination, fail to anticipate or render obvious the limitations
	“An apparatus for measuring round-trip time of a test signal using a programmable logic device, comprising:
	a pattern generator generating a test signal and measuring a round-trip time of the test signal;
	first and second output buffers, each of which includes an input terminal connected to the pattern generator;
	first and second input buffers, each of which includes an output terminal connected to the pattern generator;
	a programmable logic device of which internal circuits are configured to transmit the test signal in a predetermined manner;
	third, fourth, fifth and sixth output buffers, each of which includes an input terminal is- connected to the programmable logic device;
	third, fourth, fifth and sixth input buffers, each of which includes an output terminal is- connected to the programmable logic device;
	a first connection line connecting an output terminal of the first output buffer and an input terminal of the first input buffer;

	a third connection line connecting an output terminal of the third output buffer and an input terminal of the third input buffer;
	a fourth connection line connecting an output terminal of the fourth output buffer and an input terminal of the fourth input buffer;
	a fifth connection line connecting an output terminal of the fifth output buffer and an input terminal of the fifth input buffer;
	a sixth connection line connecting an output terminal of the sixth output buffer and an input terminal of the sixth input buffer;
	a first line of a bidirectional bus connecting the first connection line with the third connection line;
	and a second line of the bidirectional bus connecting the second connection line with the fourth connection line;
	wherein the programmable logic device connects the output terminal of the third input buffer to the input terminal of the fifth output buffer, and the output terminal of the fifth input buffer to the input terminal of the fourth  output buffer, and wherein a round-trip time of the test signal is measured by a time difference between a starting time at which the pattern generator outputs the test signal and an arrival time at which the test signal is fed back to the pattern generator after traveling through the first output buffer, the first line of the bidirectional bus, the third input buffer, the programmable logic device, the fifth output buffer, the fifth connection line, the fifth input buffer, the 

	Rivoir discloses “a test processor and a programmable logic device” [abs] and “a protocol latency, for example, a round trip time from a device-under-test back to the device-under-test” [0152], but fails to disclose “a round-trip time of the test signal being measured by a time difference between a starting time at which the pattern generator outputs the test signal and an arrival time at which the test signal is fed back to the pattern generator, hereinafter ‘PG’ for short, after traveling through” the self-loop path created inside the programmable logic device, hereinafter ‘PLD” for short, by connecting its output buffer’s output port with the input buffer’s input port and further connecting the PLD with the PG through the bi-directional bus.
	Freeman discloses “A configurable logic array comprises a plurality of configurable logic elements variably interconnected” [abs], showing the feature of connecting from any I/O pad to any other I/O pad [Fig. 4A], but is silent regarding forming a self-feedback loop inside the PLD by connecting its output buffer’s output port with the input buffer’s input port, further connecting the PLD with the PG through bi-directional bus, and performing round-trip time measurement of the test signal.
	Haycock discloses “testing bi-directional I/O test circuit with a feature to form a self-feedback loop by connecting output buffer’s output port with the input buffer’s input port [abs, Fig. 3], but is silent regarding describing the interface between the PLD and the PG by forming the loopback path inside the PLD, further connecting the PLD with 
	Another closest prior art of record, Haraguchi and et al (M. Haraguchi and et al, “A Continuous-Adaptive DDR2 Interface with Flexible Round-Trip-Time and Full Self Loop- NMOS output driver impedance is adjusted precisely in a very Backed AC Test”, ISSCC 2007 / Session 27 / DRAM and eRAM / 27.3, IEEE International Solid-State Circuits Conference), hereinafter ‘Haraguchi’, discloses improvement of DDRx interface, i.e. high bandwidth memory interface, with impedance calibration and flexible round trip circuits, which is adjusted in the self-loop-backed AC test [pg. 490 left col line 1-9, line 19-21], but is silent regarding describing the interface between the PLD and the PG by forming the loopback path inside the PLD, further connecting PLD with the PG through a bidirectional bus, and performing round-trip time measurement of the test signal.
	Haraguchi’s references, Provost and et al (B. Provost and et al, “AC IO Loopback Design for High Speed uProcessor IO Test” International Test Conference, Paper 2.1 pg. 23-30, 2004) and Tripp and et al (M. Tripp and et al, “Elimination of Traditional Functional Testing of Interface Timings a1 Intel”, International Test Conference, pg. 1448-1456, 2004)’ disclose AC IO loopback technique, but are silent regarding describing the interface between the programmable device and the pattern generator by forming the loopback path inside the PLD, further connecting the PLD with the PG through a bidirectional bus, and performing round-trip time measurement of the test signal.


As per claim 6, the closest prior art of record, Rivoir in view of Freeman and Haycock, either singularly or in combination, fail to anticipate or render obvious the limitations 
	“A method for measuring round-trip time of a test signal using an apparatus including:
	a pattern generator generating a test signal and measuring a round-trip time of the test signal;
	first and second output buffers, each of which includes an input terminal connected to the pattern generator;
	first and second input buffers, each of which includes an output terminal connected to the pattern generator;
	a programmable logic device of which internal circuits are configured to transmit the test signal in a predetermined manner;
	third, fourth and fifth output buffers, each of which includes an input terminal connected to the programmable logic device;
	third, fourth and fifth input buffers, each of which includes an output terminal connected to the programmable logic device;
	a first connection line connecting an output terminal of the first output buffer and an input terminal of the first input buffer;
	a second connection line connecting an output terminal of the second output buffer and an input terminal of the second input buffer;
	a third connection line connecting an output terminal of the third output buffer and an input terminal of the third input buffer;

	a fifth connection line connecting an output terminal of the fifth output buffer and an input terminal of the fifth input buffer;
	a sixth connection line connecting an output terminal of the sixth output buffer and an input terminal of the sixth input buffer;
	a first line of a bidirectional bus connecting the first connection line with the third connection line;
	and a second line of the bidirectional bus connecting the second connection line with the fourth connection line;
	wherein the programmable logic device connects the output terminal of the third input buffer to the input terminal of the fifth output buffer, and the output terminal of the fifth input buffer to the input terminal of the fourth output buffer, the method comprising:
	outputting, by the pattern generator, the test signal at a starting time;
	checking, by the pattern generator, an arrival time at which the test signal is fed back to the pattern generator after traveling through the first output buffer, the first line of the bidirectional bus, the third input buffer, the programmable logic device, the fifth output buffer, the fifth connection line, the fifth input buffer, the programmable logic device, the fourth output buffer, the second line of the bidirectional bus and the second input buffer, in order;
	and measuring, by the pattern generator, a round-trip time of the test signal using a time difference between the starting time and the arrival time.” with the same reason as described in the claim 1 set forth above.
	As per claims 2-5 that depend on claim 1, claims are also allowed because parent claim 1 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/DOUGLAS KAY/Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863